Capozzoli, J. P.
(concurring). There is no doubt about the fact that each and every citizen is immune from arrest and prosecution if he engages in a peaceful, orderly and lawful demonstration for the purpose of dramatizing grievances or to call attention to political views. But demonstrations conducted in a disorderly and unlawful manner, resulting in deprivation of the rights of other citizens, are not to be countenanced and cannot be justified under the law.
In the case at bar, by virtue of the guilty verdict rendered by the court below, it must be concluded that the court found that the behavior of these defendants, and others, before the police ordered the termination of the meeting, was interfering with pedestrian and vehicular traffic. In view of that fact, the police officers were duty bound to protect the public and were acting legally when they sought to end the meeting. (People v. Penn, 48 Misc 2d 634, affd. 16 N Y 2d 581.)
*630Under the circumstances disclosed in the record the conviction was justified and must stand.